Citation Nr: 0818508	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-44 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.  
The veteran subsequently requested VA to transfer his claims 
file to the Cleveland, Ohio RO.

Pursuant to an April 2008 motion and the Board's granting 
thereof in June 2008, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).

The Board notes that in the April 2008 Informal Hearing 
Presentation, the veteran's representative stated that the 
veteran was entitled to service connection for bilateral 
tinnitus, due to bilateral hearing loss.  A rating decision 
dated in November 2005 denied the veteran's claim of 
entitlement to service connection for bilateral tinnitus.  
The veteran had one year from the date of that decision to 
submit a notice of disagreement (NOD).  He did not submit a 
timely NOD.  The veteran should be advised that he must 
submit new and material evidence to reopen his claim, if he 
wishes to do so.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

The Board notes that the veteran has indicated to the RO that 
he received treatment at the Curtiss Clinic in Ohio from the 
1960s through the 1980s.  The veteran first informed the RO 
in March 2003, submitted an authorization and consent form in 
April 2003 and submitted two additional letters in September 
2005 and June 2006.  The veteran also noted that he received 
treatment at Ford Hospital.  There is no indication in the 
claims file that the RO has attempted to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must attempt to obtain 
any available medical records from the 
Curtiss Clinic in Ohio and the Ford 
Hospital in Detroit, Michigan.  Any 
response must be memorialized in the 
claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

